                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF TENNESSEE
                             NASHVILLE DIVISION
______________________________________________________________________________

JOHN ELMY, individually and on      )
behalf of all other similarly situated
                                    )
persons,                            )
                                    )
      Plaintiff,                    )
                                    )           Case No.: 3:17-cv-01199
 v.                                 )           Judge Campbell
                                    )           Magistrate Judge Frensley
                                    )
WESTERN EXPRESS, INC., NEW          )
HORIZONS LEASING, INC., and         )
JOHN DOES 1-5,                      )
                                    )
      Defendants.                   )
______________________________________________________________________________

              WESTERN EXPRESS, INC.’S REPLY MEMORANDUM
        IN SUPPORT OF ITS PARTIAL MOTION TO DISMISS PLAINTIFF’S
            AMENDED COLLECTIVE & CLASS ACTION COMPLAINT
______________________________________________________________________________

       Defendant Western Express, Inc. (“Western”), by its undersigned counsel, hereby submits

this Reply Memorandum in Support of its Partial Motion to Dismiss Plaintiff’s Amended

Collective & Class Action Complaint (“Motion to Dismiss”), (D.E. 170), and in response to

Plaintiff’s Memorandum of Law in Opposition to Defendants’ Partial Motions to Dismiss

Plaintiff’s Collective & Class Action Complaint (“Response”), (D.E. 202).

       First, and as explained more fully in Western’s Motion for Leave to File Excess Pages filed

contemporaneously herewith, Western takes issue with Plaintiff’s filing of a single Response to

both Western and New Horizons Leasing, Inc.’s (“New Horizons”) separate and distinct Partial

Motions to Dismiss Plaintiff’s Collective & Class Action Complaint. These two partial motions to

dismiss were filed by separate business entities and, as a result, should be addressed as such.



                                                1

  Case 3:17-cv-01199 Document 211 Filed 07/09/19 Page 1 of 14 PageID #: 1951
Plaintiff’s attempt to combine and conflate the two separate motions into a single Response creates

confusion by requiring both Western and the Court to parse through each argument to determine

which Defendant and associated dismissal argument is being addressed, all while permitting

Plaintiff to blur the lines between the two defendants at his convenience. Plaintiff’s single

Response not only prejudices Defendant’s consistent and well-supported position that Western and

New Horizons are separate business entities, it also injects unnecessary confusion into the briefing

process. Western and New Horizons have filed separate and distinct motions, and Plaintiff does a

disservice by unilaterally choosing not to respond in kind.

       In addition, despite Plaintiff’s allegations to the contrary, his Amended Complaint clearly

fails to adequately plead facts sufficient to avoid the dismissal of his unconscionability, unjust

enrichment, Federal Forced Labor, and breach of contract claims against Western. Plaintiff’s

Truth-in-Leasing Act (“TILA”) claim is subject to a 2-year statute of limitations, which has lapsed,

and also fails to state a claim upon which relief can be granted. For these reasons, Western

respectfully requests that this Court grant its Motion to Dismiss.

  I.   Plaintiff’s Common Law Unenforceable Contract Cause of Action Fails to State a
       Claim.

       Plaintiff’s Response contains two primary oppositions to Western’s Motion to Dismiss

Plaintiff’s Common Law Unenforceable Contract claim. First, Plaintiff contends that he is

permitted to affirmatively raise a contract unconscionability claim, despite Western’s citations and

well-articulated authority to the contrary. In support of this contention, Plaintiff relies heavily on

In re Baby, a 2014 Tennessee Supreme Court decision that dealt with surrogacy contracts and the

termination of parental rights. 447 S.W.3d 807 (Tenn. 2014). According to Plaintiff, In re Baby

holds “that contract defenses can be raised in an independent declaratory judgment action.” (D.E.

202 at 4).

                                                  2

  Case 3:17-cv-01199 Document 211 Filed 07/09/19 Page 2 of 14 PageID #: 1952
       Plaintiff reluctantly admits, however, that In re Baby does not specifically address whether

the doctrine of unconscionability may be affirmatively raised for a contract dispute. (D.E. 202 at

5). Indeed, In re Baby is entirely silent on the issue of affirmatively raising unconscionability;

instead, the case states only that “Tennessee common law recognizes a number of contractual

defenses, including fraud, duress, undue influence, mistake, or incapacity . . . which may be raised

in an independent declaratory judgment action.” In re Baby, 447 S.W.3d at 832. Never-the-less,

Plaintiff adopts the unsupportable position that In re Baby supersedes “Defendants’ [sic] citation

to two federal district court decisions . . . [that] relied on a single 26-year old opinion from the

Tennessee intermediate appellate court.” (D.E. 202 at 5).

       Plaintiff attempts to diminish the cases cited by Defendant as nothing more than “two

federal district court decisions” relying on a still-standing 26-year-old intermediate appellate court

decision. Id. This is, at best, disingenuous considering Western cites to a 2019 decision from this

very District citing this Tennessee appellate court decision and clearly stating that the “doctrine of

unconscionability is not available to obtain affirmative relief, but is available only as a defense.”

Mullin v. SouthEast Bank, No. 2:18-cv-00046, 2019 U.S. Dist. LEXIS 35994, at *32 (M.D. Tenn.

Feb. 4, 2019) (Brown, Mag. J), adopted in part by, Mullin v. Southeast Bank, No. 2:18-cv-00046,

2019 U.S. Dist. LEXIS 35986 (M.D Tenn. Mar. 6, 2019) (Crenshaw, J.). Contrary to Plaintiff’s

attempt to diminish this prior appellate court decision, the fact that this Court and others, cited to

the 26-year-old decision in Wallace v. Nat’l Commerce Bancorporation, No. 02A01-9205-CV-

00143, 1993 Tenn. App. LEXIS 152 (Tenn. Ct. App. Feb. 23, 1993), in support of their holdings

is significant. These decisions strongly affirm the precedent that “[t]he doctrine of

unconscionability is not available to obtain affirmative relief,” is based on long standing and well-

settled law in Tennessee. Plaintiff’s argument to the contrary is meritless.



                                                  3

  Case 3:17-cv-01199 Document 211 Filed 07/09/19 Page 3 of 14 PageID #: 1953
        Assuming, arguendo, that this Court may find that an unconscionability claim may be

affirmatively raised, Plaintiff still fails to adequately plead his claim. In support of his claim,

Plaintiff offers nothing more than conclusory allegations surrounding how he allegedly chose to

review the Contract Hauling Agreement (“Agreement”), where he was when he reviewed the

Agreement, and the time he had to review the Agreement. (D.E. 202 at 7). Importantly, Plaintiff’s

Response—in addition to his Amended Complaint—both fail to allege any of the Sellers’ factors.1

This failure is telling as to his procedural unconscionability claim. As Plaintiff also admits in his

Response, even if the Agreement had been presented to Plaintiff on a take-it-or-leave-it-basis

during this alleged review process, which it was not, that alone would not render the Agreement

unconscionable. See Cooper v. MRM Inv. Co., 357 F.3d 493, 505 (6th Cir. 2004). Plaintiff’s

argument that the Agreement is procedurally unconscionable is unavailing.

        With respect to his claim of substantive unconscionability, that claim is likewise deficient.

Plaintiff focuses on alleged provisions within Western’s Agreement that purportedly “prevent[]

Plaintiff from working for other trucking companies,” “mak[e] Plaintiff starkly dependent on . . .

Western in order to survive,” and “reserve[] the right to terminate the contracts at any time,” which

will place a driver in “immediate default” of Western’s Agreement. Id. According to Plaintiff,

requiring drivers to operate a tractor-trailer truck, for up to 14 hours per day, drive across the

country, away from home for weeks at a time, in which the driver is not guaranteed to make the




1
   In order to allege contract unconscionability, both procedural and substantive
unconscionability must be pled. As explained in greater detail in Western’s Motion to Dismiss,
a showing of procedural unconscionability requires “evidence on ‘factors bearing on the relative
bargaining position of the contracting parties, including their age, education, intelligence, business
acumen and experience, relative bargaining power, . . . [and] whether the terms were explained to
the weaker party.’” Sellers v. Macy’s Retail Holdings, Inc., No. 12-cv-02496-SHL-tmp, 2014 U.S.
Dist. LEXIS 85879, at *29 (W.D. Tenn. June 5, 2014) (quoting Cooper v. MRM Inv. Co., 367 F.3d
493, 504 (6th Cir. 2004)).
                                                  4

    Case 3:17-cv-01199 Document 211 Filed 07/09/19 Page 4 of 14 PageID #: 1954
federal minimum wage allegedly “shocks the judgment of a person of common sense” in a way as

to render such Agreements substantively unconscionable. Id. at 9. The factors Plaintiff cites—

driving tractor trailer trucks, being on duty for up to 14 hours a day (drivers are limited by law to

no more than 11 hours driving per day), and being away from home for periods of time—are quite

simply part of the requirements of over-the-road truck driving. Plaintiff and other drivers knew

this going into the independent contractor relationship. Further, Plaintiff’s description of the

requirements of the position ignores the fact that a substantial majority of all such independent

contractor drivers consistently earn weekly revenue well in excess of what would be required under

a true minimum wage calculation, even assuming such a calculation was applicable, which it is

not. If Plaintiff was unable to exceed such a minimum threshold, which Western denies, he has

only his lack of entrepreneurial spirit, work habits, skill, and business acumen to blame. Plaintiff’s

characterization also ignores the facts that the independent contractor drivers can set their own

availability and hours, and that those independent contractor drivers willing to make themselves

more available and to efficiently drive more miles are the ones that stand to make the most revenue.

Plaintiff voluntarily sought, and was offered, the opportunity to have his own business as an

independent contractor; it was ultimately up to him to make that business a success.

       The fact remains, however, that substantive unconscionability requires that “the inequality

of the bargain [must be] so manifest as to shock the judgment of a person of common sense.”

Taylor v. Butler, 142 S.W.3d 277, 288 (Tenn. 2004). This is an incredibly difficult burden to meet,

and Plaintiff’s doomsday sensationalism of the trucking industry generally does nothing to

improve his failure to plead facts showing substantive unconscionability in this case. Case law is

clear that “unequal bargaining power alone does not render a contract substantively

unconscionable.” Cooper, 367 F.3d at 504. Furthermore, Plaintiff’s claims of unconscionability



                                                  5

  Case 3:17-cv-01199 Document 211 Filed 07/09/19 Page 5 of 14 PageID #: 1955
are directly undercut by the fact that he voluntarily entered into an independent contractor

relationship with Western to perform services as a truck driver, and he was well aware of the

general duties associated with being a truck driver when he signed the Agreement. See EEOC v.

Frank’s Nursery & Crafts, 966 F. Supp. 500, 504 (E.D. Mich. 1997), rev’d o.g., 177 F.3d 448 (6th

Cir. 1999) (“when a party . . . voluntarily agrees to something in an attempt to obtain employment,

they are not being ‘forced’ to do anything”). For these reasons, Plaintiff fails to state a claim upon

which relief may be granted and his unconscionability cause of action must be dismissed as a

result.

 II.      Plaintiff Fails to State an Unjust Enrichment Claim Against Western.

          As to Plaintiff’s unjust enrichment claim, in sum, he asks the Court to: (1) ignore his

primary claim that the contract is enforceable, and (2) rule that he can still bring an unjust

enrichment claim, even though the non-existence of a contract is a fundamental element of an

unjust enrichment claim. This is clearly wrong. Accordingly, for this reason and the well-

supported arguments and defenses to the claims raised in Western’s initial Memorandum in

Support of its Motion, Plaintiff’s claim of unjust enrichment fails to state a claim and should be

dismissed with prejudice.

III.      Plaintiff’s Federal Forced Labor Claim Fails to State a Claim and Is Completely
          Inapplicable Here.

          Plaintiff’s Federal Forced Labor (“FFL”) claim fails to state a claim upon which relief can

be granted against Western. Plaintiff makes several strained arguments in support of his FFL claim,

none of which are sufficient to survive Western’s Motion to Dismiss.

          A predominant portion of Plaintiff’s Response focuses on the validity of potential financial

harm as a basis for a FFL claim. While Western does not dispute that in certain instances severe

financial harm might help form the basis of an FFL claim, here it is clear that this is not such a

                                                   6

  Case 3:17-cv-01199 Document 211 Filed 07/09/19 Page 6 of 14 PageID #: 1956
case. Further, Western takes significant issue with Plaintiff’s claim and mischaracterization of

numerous cases “where the only or predominant coercive threat was one of financial harm.” (D.E.

202 at 17). Plaintiff’s Response incorrectly attempts to characterize the cases he cites2 as cases

where the only or predominant coercive threat was of financial harm. (See D.E. 202 at 17-18). As

stated more comprehensively in Western’s Motion to Dismiss, this is simply not true; rather, each

of these cases stands for the proposition that financial harm is not generally brought as a standalone

claim in support of a FFL cause of action. (D.E. 171 at 12-13). Indeed, where financial harm is

used as the sole basis in an FFL cause of action, that harm must be substantial. See Antonatos,

M.D. v. Waraich, No. 1:12-cv-01905, JMC, 2013 U.S. Dist. LEXIS 121485, at *2 (D.S.C. Aug.

27, 2013) (The plaintiff doctor threatened with a $250,000 lawsuit if he were to leave.); see also

Carter v. Paschall Truck Lines, 324 F. Supp. 3d 900, 915 (W.D. Ky. 2018) (Plaintiff survived a

motion to dismiss based on the allegations that the financial harm causing plaintiff to continue

working “could be over $100,000.00.”).

        Plaintiff’s Response states that the plaintiff in Carter survived a motion to dismiss because

they successfully “pleaded that the penalty provisions in their service contracts and equipment

lease satisfied the ‘serious harm’ requirement of the Forced Labor Statute.” (D.E. 202 at 15).

Conversely, Plaintiff here makes no such claim, instead going so far as to state that he “is not

required to offer any [plausible claims] whatsoever in support of his amended complaint to survive

a motion to dismiss.” Id. at 19 (emphasis in original). Nowhere throughout Plaintiff’s Amended

Complaint or Response does Plaintiff even attempt to plausibly plead any amount of actual



2
  United States v. Dann, 652 F.3d 1160, 1171-73 (9th Cir. 2011); Paguirigan v. Prompt Nursing
Employment Agency, LLC, 286 F. Supp. 3d 430, 436 (E.D.N.Y. 2017); Javier v. Beck, No.
13cv2926, 2014 U.S. Dist. LEXIS 95594, at *5 (S.D.N.Y. July 3, 2014); Nunag-Tanedo v. East
Baton Rouge Parrish School Bd., 790 F. Supp. 2d 1134, 1144 (C.D. Cal. 2011); and United States
v. Sou, 2011 U.S. Dist. LEXIS 81876, at *3 (D. Haw. July 26, 2011).
                                                  7

    Case 3:17-cv-01199 Document 211 Filed 07/09/19 Page 7 of 14 PageID #: 1957
financial harm he has suffered, let alone the required substantial or serious harm. Instead,

Plaintiff is forced to argue that the mere threat of financial harm is sufficient, quite simply, because

he admittedly suffered no such financial harm.

       In order to allege serious harm or a threat of serious harm sufficient to bring a FFL cause

of action, however, “the threat, considered from the vantage point of a reasonable person in the

place of the victim, must be sufficiently serious to compel that person to remain.” Dann, 652 F.3d

at 1170 (citing 18 U.S.C. § 1589(c)(2)). Indeed, “[t]he linchpin of the serious harm analysis under

§ 1589 is not just that serious harm was threatened but that the employer intended the victim to

believe that such harm would befall h[im].” Id.

       According to Plaintiff, the primary “threat” alleged here was being placed in default should

Plaintiff fail to make even a single lease payment. This threat, and any threat of financial harm

for that matter, are directly undercut by Plaintiff’s own admission in his original complaint

that he was told he could “walk away from the Lease at any time without consequence.” (D.E.

1, ¶ 104) (emphasis added). If Plaintiff was aware, as he previously claimed in his original

complaint, that he would not face financial consequences in the alleged form of a default or

“crushing debt” upon the termination of his Agreement or Lease, he cannot now turn around and

claim that he felt threatened to continue working for Western and leasing from New Horizons

because of financial ruin he knew would not occur.

        Not only does Plaintiff undermine his own claim, Plaintiff cites no cases in support of his

untenable position that he is not required to plead “to what extent Defendant made good on its

threats after Plaintiff stopped working for Defendant.” (D.E. 202, at 19). Plaintiff’s position

appears to be that his allegations that failure to make a lease payment will result in: (1) default,

which results in having his entire lease contract for the truck accelerate; (2) negative entry on the



                                                   8

  Case 3:17-cv-01199 Document 211 Filed 07/09/19 Page 8 of 14 PageID #: 1958
lease operator’s DAC report; and (3) merely having a lease payment for a truck that likely exceeded

$100,000, is more than enough to constitute threats of serious harm for a FFL claim against not

only the leasing company, but also a separate trucking company for which he performed services.

See id. at 20.

        This position is without merit. As stated more fully in Western’s Motion to Dismiss, a court

is not forced to accept “threadbare recitals of a cause of action’s elements,” Ashcroft v. Iqbal, 556

U.S. 662, 663 (2009), and “must retain the power to insist upon some specificity in pleading before

allowing a potentially massive factual controversy to proceed.” Associated Gen. Contractors of

Cal., Inc. v. Carpenters, 459 U.S. 519, 528 n.17 (1983). Here, Plaintiff has not alleged that he

suffered any financial harm—in fact, Plaintiff has admitted that he terminated his independent

contractor relationship with Western and does not allege a single fact indicating that he suffered

any financial harm as a result of doing so. In addition, the primary threat of harm alleged by

Plaintiff here relates to Plaintiff’s lease payments to New Horizons, not Western’s Agreement.

Accordingly, for the reasons stated above, Plaintiff’s Amended Complaint and Response do not

sufficiently allege serious harm as required by the statute and his FFL claim must be dismissed.

IV.     Plaintiff’s Breach of Contract Claim Fails to State a Claim Against Western and
        Western is Entitled to Judgment as a Matter of Law.

        Plaintiff’s Response makes the untenable argument that he is entitled to judgment as a

matter of law with respect to his breach of contract claim against Western. Plaintiff’s attempt to

convert his Response into a Motion for Summary Judgment is without merit, is procedurally

improper, and the Court should reject that attempt. Also, and as explained more fully in Western’s

partial Motion to Dismiss, Plaintiff’s contention is unsupported by the plain language of Schedule

I to the Agreement, Contractor’s Compensation (“Schedule”), which was agreed to by Plaintiff

and the alleged class. (See D.E. 171-1).

                                                 9

  Case 3:17-cv-01199 Document 211 Filed 07/09/19 Page 9 of 14 PageID #: 1959
        Independent contractor drivers are offered loads or trips, that they can accept or reject, and

such loads are comprised of transporting a shipment from its point of origin to its point of

destination. Western and the independent contractor drivers know this information, and the

applicable miles involved, at the time the load or trip is offered and accepted or rejected. The

Schedule to the Agreement states in unambiguous terms that independent contractors are to be

paid “on point to point rates,” (i.e., the applicable number of miles from origination to destination)

and therefore this claim should be dismissed. Id.

        Instead of a straightforward and accurate reading of the Schedule based on its clear

language in the context of the Agreement, Plaintiff attempts to argue a novel and inconsistent

interpretation whereby a complicated and messy formula would be required to calculate the

drivers’ revenue for each load. This interpretation is not only inconsistent with the plain

unambiguous language of the Schedule, it is also inconsistent with established practice and the

intent of the parties at the time of executing the Agreement. See Planters Gin Co. v. Fed. Compress

& Warehouse Co., 78 S.W.3d 885, 890 (Tenn. 2002) (“The central tenant of contract construction

is that the intent of the contracting parties at the time of executing the agreement should govern.”).

Plaintiff’s position is also not supported by the undisputed past practice of the parties under the

Agreement. This is established by the fact that at no time during Plaintiff’s performance of services

as an independent contractor driver for Western did he notify Western in writing that he had a

dispute with the revenue amounts on his settlement statements, as required by his Agreement. (See

D.E. 121-1, ¶ 28).3 No such claims of any prior disputes or complaints by Plaintiff are contained



3
  Paragraph 28 of the Agreement states: “In the event a settlement dispute arises, Contractor
acknowledges and agrees that if contractor does not object in writing to a specific settlement within
fifteen (15) days from the date Carrier issues the settlement, the settlement shall be final.
Contractor shall not, make any claim or bring cause of action against Carrier relating to the
payments and/or deductions reflected therein.”
                                                 10

    Case 3:17-cv-01199 Document 211 Filed 07/09/19 Page 10 of 14 PageID #: 1960
in his allegations in the Amended Complaint. Based on this express language in the Agreement,

Plaintiff not only agreed to the accuracy of the settlement statements when he failed to dispute

them, he also arguably breached the Agreement when he included a claim in this case based on a

dispute related to the accuracy of the settlement statements.

       Even assuming that ambiguities may be construed against the drafter, “[a] strained

construction may not be placed on the language to find ambiguity where none exists.” Farmers--

Peoples Bank v. Clemmer, 519 S.W.2d 801, 805 (Tenn. 1975). This is precisely what Plaintiff asks

the Court to do here, by requesting the Court to impose Plaintiffs’ artificial and strained

construction of the Agreement’s and the Schedule’s unambiguous language. For this reason, as

well as those expressed in Western’s partial Motion to Dismiss, Plaintiff’s request for judgment as

a matter of law here must be denied, and Plaintiff’s breach of contract claim should be dismissed

with prejudice.

 V.    Plaintiff’s TILA Claim Is Barred by the Statute of Limitations.

       Plaintiff’s TILA claim should be subject to the two-year statute of limitations, which bars

his claim. Western reincorporates all of its arguments set forth in its Motion to Dismiss and

Memorandum in Support in that regard. (See D.E. 170, 171). Plaintiff’s Response supports

Western’s position by citing to United States v. Ron Pair Enters., which held that scrivener’s error

should be applied where “the literal application of a statute will produce a result demonstrably at

odds with the intentions of its drafters.” 489 U.S. 235, 242 (1989). As shown more fully in

Western’s Motion to Dismiss and as discussed by the court in Fitzpatrick v. Morgan Southern,

Inc., the intent of the drafters was that the original two-year statute of limitations should apply to

claims such as Plaintiff’s here, and an interpretation to the contrary would be at odds with that

clear intention. 261 F. Supp. 2d 978, 984-86 (W.D. Tenn. 2003); (D.E. 171, at 16-18). Applying



                                                 11

 Case 3:17-cv-01199 Document 211 Filed 07/09/19 Page 11 of 14 PageID #: 1961
a four-year statute based on the obvious errors that occurred during the revision of the statute does,

and will continue to, create an inconsistent and absurd result which is clearly at odds with the

intentions of the drafters.

        Also, Plaintiff’s proposed TILA claim does not relate back to the filing of his original

complaint because it does not arise out of the same conduct, transaction, or occurrence set out in

the original pleading. See Fed. R. Civ. P. 15(c)(1)(B). Plaintiff filed his initial complaint on August

25, 2017, which alleged that Western misclassified him as an independent contractor, among

various other claims. Plaintiff’s Amended Complaint makes largely the same allegations that were

contained in his initial complaint, but with the addition of TILA and Breach of Contract causes of

action. Importantly, Plaintiff’s new TILA claim contains allegations that the content within his

Agreement violates the law. Conversely, Plaintiff’s initial complaint dealt exclusively with the

general effects of the Agreement and supposed prior oral representations by Western. Noticeably

absent from his initial complaint is any allegation that the content of the Agreement itself is in

violation of the law. Because Plaintiff’s proposed TILA claim represents any entirely new cause

of action that does not arise out of the same common set of facts in his original complaint, the

claim does not relate back and is time barred.

        Lastly, to the extent Plaintiff’s Response argues that the stay Order entered by this Court

on April 4, 2018, (D.E. 73), tolled not only Plaintiff’s FLSA cause of action, but also all of

Plaintiff’s additional causes of action, Western strongly disagrees. That Order was explicit and

Plaintiff’s Response admits that the Order clearly ordered a stay only with respect to Plaintiff’s

FLSA cause of action. Indeed, Plaintiff’s TILA claim was non-existent at the time of the Court’s

Order. Any argument to the contrary is inconsistent with that Order, and Plaintiff may not use the




                                                  12

 Case 3:17-cv-01199 Document 211 Filed 07/09/19 Page 12 of 14 PageID #: 1962
stay to argue that his later-filed TILA claim was tolled in regard to the applicable two-year

limitations period.

VI.    Conclusion

       Based upon the foregoing, Plaintiff’s unconscionability, unjust enrichment, FFL, breach of

contract and TILA claims against Western should be dismissed. These claims warrant dismissal

because they fail to state a claim upon which relief can be granted as required by Fed. R. Civ. P.

12(b)(6) and/or are barred by the applicable statute of limitations. Accordingly, Western

respectfully requests that this Honorable Court grant Western’s Partial Motion to Dismiss

Plaintiff’s Amended Complaint with prejudice.

                                                     Respectfully submitted,

                                                     By:
                                                            s/ R. Eddie Wayland________
                                                            R. Eddie Wayland (No. 6045)
                                                            Mark E. Hunt (No. 10501)
                                                            Benjamin P. Lemly (No. 35225)
                                                            KING & BALLOW
                                                            315 Union Street
                                                            Suite 1100
                                                            Nashville, TN 37201
                                                            (615) 726-5430
                                                            rew@kingballow.com
                                                            mhunt@kingballow.com
                                                            blemly@kingballow.com

                                                            Attorneys for Western Express, Inc.




                                                13

 Case 3:17-cv-01199 Document 211 Filed 07/09/19 Page 13 of 14 PageID #: 1963
                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing pleading was electronically filed with the Court

and electronically served on date reflected in the ECF system upon:



                                        Mike Sweeney
                                          Lesley Tse
                                Getman, Sweeney & Dunn, PLLC
                                        260 Fair Street
                                     Kingston, NY 12401
                                    Phone: (845) 255-9370

                                      Justin L. Swidler
                                   SWARTZ SWIDLER LLC
                                     1101 Kings Hwy N.
                                          Suite 402
                                    Cherry Hill, NJ 08034
                                    Phone: (856) 685-7420

                                        Charles Yezbak
                                      Yezbak Law Offices
                                    2002 Richard Jones Road
                                          Suite B-200
                                      Nashville, TN 37215



                                                      By:    s/ Benjamin P. Lemly
                                                             Benjamin P. Lemly




                                                14

 Case 3:17-cv-01199 Document 211 Filed 07/09/19 Page 14 of 14 PageID #: 1964
